UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4542


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MARK LOVEL BRISTOW,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Malcolm J. Howard, Senior District Judge. (5:14-cr-00086-H-1)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Eric J. Brignac, Assistant Federal Public
Defender, Raleigh, North Carolina, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark Lovel Bristow pled guilty, pursuant to a plea agreement, to theft of

government property, in violation of 18 U.S.C. § 641 (2012).              The district court

sentenced Bristow to one year and one day of imprisonment and three years of supervised

release. The court ordered $799,894.90 in restitution. Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious

grounds for appeal but questioning whether Bristow’s restitution is reasonable. Although

notified of his right to do so, Bristow has not filed a pro se brief. We affirm.

       “We review a district court’s restitution order for abuse of discretion.” United

States v. Leftwich, 628 F.3d 665, 667 (4th Cir. 2010). A sentencing court may “order

restitution in any criminal case to the extent agreed to by the parties in a plea agreement.”

18 U.S.C. § 3663(a)(3) (2012). Although Bristow’s restitution total consists, in part, of

losses attributable to charged but subsequently dismissed criminal conduct, Bristow’s

plea agreement specifically provided for restitution of $799,894.90. Accordingly, the

district court did not err by ordering restitution consistent with the plea agreement.

       Pursuant to Anders, we have reviewed the entire record and have found no

meritorious issues for appeal. Accordingly, we affirm the district court’s judgment. This

court requires that counsel inform Bristow, in writing, of the right to petition the Supreme

Court of the United States for further review. If Bristow requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation. Counsel’s motion must state that a

copy thereof was served on Bristow. We dispense with oral argument because the facts

                                              2
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                           3